Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.
Claims 1 and 10 have been amended.  Claims 1-10 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 1 and 10 to obviate the previous objection to claims 1 and 10.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to claims 1 and 10 to obviate the previous rejection to claims 1-10 in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 10, the claims recite the limitation, “based on an information that indicates whether each of terminal group receives …” (Emphasis added).  It is unclear if the intention of the amended limitation is to convey additional “terminal groups”, or to convey individual terminals within the terminal groups.  For purposes of examination, the Examiner has interpreted the limitation to read, “based on an information that indicates whether each terminal of the terminal group receives …” (Emphasis added).  

Regarding claims 2-9, claims 2-9 each depend on independent claim 1 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Surcouf et.al. (US Patent Application Publication, 20190158456, hereinafter, “Surcouf”) in view of Seedorf et.al. (US Patent Application Publication, 20150373079, hereinafter, “Seedorf”).
Regarding claim 1, Surcouf teaches:
A device included in an information-centric network, the device comprising (Surcouf: In an Information Centric Networking paradigm, addressing in the network is arranged around the information itself. Systems and methods described herein address problems arising from the interaction between IP and ICN networking models. In particular, in an IPv6 Content Networking (6CN) context.  ¶ [0059]): 
a memory (Surcouf: memory 202.  Fig. 2); and
a processor coupled to the memory and configured to (Surcouf: processing unit 201.  Fig. 2): 
when detecting that an operational state of the device is a first state, select a certain terminal (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., a certain terminal] is congested [i.e., a first state (overloaded)] and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]) from a terminal group accommodated by the device (Surcouf: The communication links shown are exemplary, but clients 703a-c [i.e., terminals/terminal group] can communicate with any part of the network, at least via another element in the network, all having access to the servers at least via one or more cache.  Fig. 7 and ¶ [0066]); and
transmit, to the certain terminal, an instruction that instructs switching an accommodation destination of the certain terminal from the device to another device included in the information-centric network adjacent to the device (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., the certain terminal] is congested and another cache [i.e., another device] has the content and is not far [i.e., adjacent to the device], a decision could be to delegate the data distribution to the latter [switching to another cache; i.e., switch an accommodation destination] ... This can be achieved by using classical strategies such as using unicast. For instance ... sending a message [i.e., transmitting an instruction] to the sending device [i.e., the certain terminal] to suggest a redirection of the request [i.e., switching] ... If redirecting the request, in a redirect message, there may be one or more values inserted in the packet header, one to identify that it is a neighbour redirect message, and another to inform of the other cache [i.e., another device]. The cache itself [i.e., the device] may be able to redirect the request to the other cache [i.e., another device] by similar mechanisms.  Fig. 7 and ¶ [0071]).
Although Surcouf teaches the nearest cache device serving the client is congested and delegating to another nearest cache device to serve the client,  Surcouf does not explicitly teach:
based on an information that indicates whether each of terminal group receives a content item of the device. 
However, in the same field of endeavor, Seedorf teaches:
based on an information that indicates whether each of terminal group receives a content item of the device (Seedorf: a) Requesting a content stream for a content by the user equipment from the downstream content delivery network [i.e., the device] ... c) Redirecting the content stream from the upstream content delivery network [i.e., another device] to the content delivery entity in the downstream content delivery network ... e) Determining network information of the downstream content delivery network and/or user equipment information, ... f) Determining probabilities for the content delivery entities based on the result of step e) for optimized content stream performance of the user equipment, ... g) Connecting the user equipment to the content delivery entity having the highest probability [i.e., redirecting to another device] according to step f).  ¶ [0021-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf to include the features as taught by Seedorf above in order to able a good quality of experience for users requesting content. (Seedorf, ¶ [0020]).

Regarding claim 10, Surcouf teaches:
A communication method comprising:
when detecting that an operational state of a device coupled to information-centric network  (Surcouf: In an Information Centric Networking paradigm, addressing in the network is arranged around the information itself. Systems and methods described herein address problems arising from the interaction between IP and ICN networking models. In particular, in an IPv6 Content Networking (6CN) context.  ¶ [0059]) is a first state, selecting a certain terminal (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., a certain terminal] is congested [i.e., a first state (overloaded)] and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]) from a terminal group accommodated by the device (Surcouf: The communication links shown are exemplary, but clients 703a-c [i.e., terminals/terminal group] can communicate with any part of the network, at least via another element in the network, all having access to the servers at least via one or more cache.  Fig. 7 and ¶ [0066]); and
transmitting, to the certain terminal, an instruction that instructs switching an accommodation destination of the certain terminal from the device to another device included in the information-centric network adjacent to the device (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., the certain terminal] is congested and another cache [i.e., another device] has the content and is not far [i.e., adjacent to the device], a decision could be to delegate the data distribution to the latter [switching to another cache; i.e., switch an accommodation destination] ... This can be achieved by using classical strategies such as using unicast. For instance ... sending a message [i.e., transmitting an instruction] to the sending device [i.e., the certain terminal] to suggest a redirection of the request [i.e., switching] ... If redirecting the request, in a redirect message, there may be one or more values inserted in the packet header, one to identify that it is a neighbour redirect message, and another to inform of the other cache [i.e., another device]. The cache itself [i.e., the device] may be able to redirect the request to the other cache [i.e., another device] by similar mechanisms.  Fig. 7 and ¶ [0071]).
Although Surcouf teaches the nearest cache device serving the client is congested and delegating to another nearest cache device to serve the client,  Surcouf does not explicitly teach:
based on an information that indicates whether each of terminal group receives a content item of the device. 
However, in the same field of endeavor, Seedorf teaches:
based on an information that indicates whether each of terminal group receives a content item of the device (Seedorf: a) Requesting a content stream for a content by the user equipment from the downstream content delivery network [i.e., the device] ... c) Redirecting the content stream from the upstream content delivery network [i.e., another device] to the content delivery entity in the downstream content delivery network ... e) Determining network information of the downstream content delivery network and/or user equipment information, ... f) Determining probabilities for the content delivery entities based on the result of step e) for optimized content stream performance of the user equipment, ... g) Connecting the user equipment to the content delivery entity having the highest probability [i.e., redirecting to another device] according to step f).  ¶ [0021-0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf to include the features as taught by Seedorf above in order to able a good quality of experience for users requesting content. (Seedorf, ¶ [0020]).

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Seedorf in view of Xu et.al. (US Patent Application Publication, 20140181226, hereinafter, “Xu”).
Regarding claim 2, Surcouf-Seedorf discloses on the features with respect to claim 1 as outlined above.
Surcouf-Seedorf does not explicitly teach:
wherein the memory stores a table for managing routing information of communication data, and the processor detects an overload of the device when an amount of traffic of the communication data is greater than or equal to a threshold. 
However, in the same field of endeavor, Xu teaches:
wherein the memory stores a table for managing routing information of communication data, and the processor detects an overload of the device when an amount of traffic of the communication data is greater than or equal to a threshold (Xu: the CCN [Content Centric Network] node may determine FIB [Forwarding Information Base;  i.e., routing information] destination faces whose congestion impact is greater than a threshold.  Fig. 11 and ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Seedorf to include the features as taught by Xu above in order to prevent an interest message being sent on congestion links in a Content Centric Network (CCN). (Xu, ¶ [0008]).

Regarding claim 4, Surcouf-Seedorf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf further teaches:
wherein the processor selects, as the certain terminal, a terminal that is requesting the communication data, in the terminal group (Surcouf: if the nearest cache to the client [i.e., a certain terminal] is congested and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]).

Regarding claim 5, Surcouf-Seedorf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf further teaches:
wherein the processor selects, as the certain terminal, a terminal that is providing the communication data, in the terminal group (Surcouf: if the nearest cache to the client and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device [i.e., terminal] to serve the requesting client/terminal].  Fig. 7 and ¶ [0071]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Seedorf-Xu in view of Ravindran et.al. (International Patent Publication, WO2013010006A2, hereinafter, “Ravindran”).
Regarding claim 3, Surcouf-Seedorf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Seedorf-Xu does not explicitly teach:
wherein the processor deletes the routing information for the certain terminal from the table after switching the accommodation destination of the certain terminal. 
However, in the same field of endeavor, Ravindran teaches:
wherein the processor deletes the routing information for the certain terminal from the table after switching the accommodation destination of the certain terminal (Ravindran: At step 307, the PA of BS2 may delete the FIB entry [forwarding information base; i.e., routing information] for the MN 110.  Fig. 3 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Seedorf-Xu to include the features as taught by Ravindran above in order to support seamless mobility for a mobile node (MN). (Ravindran, ¶ [0005]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Seedorf-Xu in view of Zhou et.al. (US Patent Application Publication, 20140112306, hereinafter, “Zhou”).
Regarding claim 6, Surcouf-Seedorf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Seedorf-Xu does not explicitly teach:
wherein the processor monitors usage of the communication data for the terminal group and selects, as the certain terminal, a terminal that has not acquired a largest number of pieces of the communication data, in the terminal group. 
However, in the same field of endeavor, Zhou teaches:
wherein the processor monitors usage of the communication data for the terminal group and selects, as the certain terminal, a terminal that has not acquired a largest number of pieces of the communication data, in the terminal group (Zhou: Femto UEs with greater resource usage on cellular system may have higher priority for switching to WLAN system than femto UEs with less resource usage on cellular system.  ¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Seedorf-Xu to include the features as taught by Zhou above in order to efficiently support communication for the UEs via the multiple wireless systems. (Zhou, ¶ [0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Seedorf-Xu in view of Smith et.al. (Foreign Patent Application Publication, CN105247910A, hereinafter, “Smith”).
Regarding claim 7, Surcouf-Seedorf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Seedorf-Xu does not explicitly teach:
wherein the processor selects, as the certain terminal, a terminal having a smallest delay tolerance for the communication data in the terminal group. 
However, in the same field of endeavor, Smith teaches:
wherein the processor selects, as the certain terminal, a terminal having a smallest delay tolerance for the communication data in the terminal group (Smith: the processing core may ... select devices grouped into the "users with delay-sensitive applications" sub-category. In block 3006, the processing core may initiate handover of the selected device to an uncongested eNodeB.  Fig. 30 and ¶ [0340]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Seedorf-Xu to include the features as taught by Smith above in order to reduce congestion of the eNodeB. (Smith, ¶ [0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Seedorf-Xu in view of Yuan et.al. (US Patent Application Publication, 20200296044, hereinafter, “Yuan”).
Regarding claim 8, Surcouf-Seedorf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Seedorf-Xu does not explicitly teach:
wherein the processor manages, for each certain time slot, log information of the communication data of the terminal group, detects a terminal having a largest amount of traffic in the terminal group from the log information in the time slot including a time point at which the overload is detected, and selects the detected terminal as the certain terminal. 
However, in the same field of endeavor, Yuan teaches:
wherein the processor manages, for each certain time slot, log information of the communication data of the terminal group, detects a terminal having a largest amount of traffic in the terminal group from the log information in the time slot including a time point at which the overload is detected, and selects the detected terminal as the certain terminal (Yuan: before the selection module randomly selects the candidate paths, perform the following operations for any TOR switch in the DCN in a first period randomly selecting a first path and a second path corresponding to the TOR switch, where both the first path and the second path are paths whose start ends are the first TOR switch and termination ends are the TOR switch, obtaining a historical path corresponding to the TOR switch, where a start end of the historical path corresponding to the TOR switch is the first TOR switch, and a termination end is the TOR switch, recording, in a pre-established path status table, information about the first path corresponding to the TOR switch, the second path corresponding to the TOR switch, and the historical path corresponding to the TOR switch, and detecting and recording, in the path status table, load of the first path, load of the second path, and load of the historical path.  ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Seedorf-Xu to include the features as taught by Yuan above in order to implement load balancing of a plurality of paths in a large-scale DCN [data center network] network. (Yuan, ¶ [0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Seedorf in view of Torres et.al. (US Patent Application Publication, 20180098248, hereinafter, “Torres”).
Regarding claim 9, Surcouf-Seedorf discloses on the features with respect to claim 1 as outlined above.
Surcouf-Seedorf does not explicitly teach:
wherein the processor, when detecting the first state after the accommodation destination of the certain terminal is switched, switches back the accommodation destination of the certain terminal to a device serving as a switching source before switching for the certain terminal. 
However, in the same field of endeavor, Torres teaches:
wherein the processor, when detecting the first state after the accommodation destination of the certain terminal is switched, switches back the accommodation destination of the certain terminal to a device serving as a switching source before switching for the certain terminal (Torres: Given unsustained congestion in path A and where latency considerations matter for a given priority (e.g., Medium), move back from path A to path B if path A can handle the additional traffic.  Fig. 2 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Seedorf to include the features as taught by Torres above in order to adjust the routes taken for certain traffic priorities based on path congestion. (Torres, ¶ [0091]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416